Citation Nr: 0106443	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-22 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for left (minor) forearm 
sensory and motor impairment with left ulnar neuropathy 
secondary to an old gunshot wound (GSW), currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran has unverified active military service from 
September 1991 to October 1992 and verified military service 
from May to November 1994.  This appeal comes before the 
Board from a September 1999 rating decision of the New 
Orleans, Louisiana, regional office (RO) of the Department of 
Veterans Affairs (VA) that increased the evaluation of the 
veteran's left forearm impairment to 30 percent.

The veteran has contended that she is unable to work because 
of her left upper extremity disability, that she is depressed 
secondary to it, and that her left shoulder is affected.  She 
has therefore asserted informal claims for secondary service 
connection and for a total disability rating based on 
individual unemployability (TDIU) not yet adjudicated by the 
RO.  These issues are referred to the RO for appropriate 
action.


REMAND

In rating disabilities, it is important to consider the whole 
recorded history of a disability.  See 38 C.F.R. § 4.2 
(2000).  In this case, the veteran is service connected for 
nerve impairment of her left upper extremity based upon 
aggravation of a pre-existing gunshot wound while she was in 
her last period of military service.  According to history 
taken in October 1994, when the veteran had complaints of 
left forearm pain after lifting a bed, the gunshot wound was 
incurred in March 1990, approximately a year and a half 
before her first period of service.  There are no records 
relating to this initial injury.  There are of record in the 
claims file no medical records relating to the veteran's 
first period of service, nor is there any verification of 
this service of record.  There are no records of treatment 
for this disability between the two periods of service.  The 
veteran reported in October 1994 that she had a three-year 
history of pain and numbness in the left forearm.  When the 
veteran had her first VA examination in March 1995, she told 
the examiner that the gunshot wound was incurred in November 
1991, during her first period of service.

Pre-service disabilities that are service-connected based on 
aggravation must particularly be evaluated with reference to 
the level of disability that existed prior to service 
aggravation.  The veteran's left ulnar neuropathy, residual 
of GSW, was service-connected based on aggravation of the 
pre-existing GSW.  However, there is no evidence of the pre-
service level of disability.

The lack of evidence in this case as to the initial gunshot 
wound, the inconsistent history of it given by the veteran, 
and the necessity to evaluate her disability with reference 
to the level of disability present when she entered service 
mandate additional development.  Furthermore, VA examiners 
did not have available the complete history.

Accordingly, on remand, the appellant must be asked to 
provide the date of her gunshot wound, the name of the 
treating physician, physical therapist, and hospital, and an 
appropriate release so those treatment records may be 
requested.  Her complete service dates must be verified, and 
the RO is to undertake all necessary development to obtain 
the veteran's service medical records from her first period 
of service.  Whether the veteran had any treatment for her 
left upper extremity between her two periods of service 
should be ascertained, and those records must be requested.  
Current, up-to-date treatment records must also be associated 
with the file.

After all necessary historical development has been 
accomplished to the extent possible, accord the veteran 
another VA examination of the nerves and muscles of her left 
forearm, with the examiners asked to review the complete 
claims file, including records pertaining to the original 
injury and the veteran's first period of service.  The 
examiners should be asked whether it is possible to state 
with any degree of accuracy what nerve or muscle impairment 
existed prior to the veteran's active service and prior to 
her lifting injury in October 1994.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

There has been a significant change in the law during the 
pendency of this appeal.  In addressing this claim on remand, 
the RO must assure compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§5103A).

Accordingly, in order to accord due process and to assure 
that appellate review is informed, this case is remanded for 
the following:

1.  In undertaking the development 
required herein, assure compliance with 
the notice and development required under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §5103A).

2.  Ask the veteran to provide the exact 
date of her gunshot wound to the left 
forearm, and the names and addresses of 
the hospital, doctor, and physical 
therapist from whom she received 
treatment following the initial injury.  
Ask her to provide an appropriate release 
for each provider who treated her for the 
gunshot wound, and request those 
treatment records.  Ask the veteran to 
provide the names, addresses, approximate 
dates of treatment, and appropriate 
releases for any private provider who 
treated her for her left upper extremity 
from October 1992 to May 1994 and from 
November 1994 to the present.  Ask her 
whether she has had any VA treatment for 
the left upper extremity from October 
1992 to the present and, if so, the name 
of each facility and approximate dates of 
treatment.  Obtain all VA treatment 
records of which the veteran provides 
notice.  If any request for private 
treatment is unsuccessful, notify the 
veteran so she may obtain and present the 
records herself.

3.  Contact National Personnel Records 
Center (NPRC), or any other appropriate 
records custodian to verify all dates of 
active duty for the veteran, and to 
obtain her service medical and clinical 
records for a reported period of active 
duty from September 1991 to October 1992.  
Associate all responses with the claims 
file.

4.  Once the foregoing has been 
accomplished, schedule the veteran for 
comprehensive VA muscles and nerves 
examination(s) of her left upper 
extremity.  The claims folder and a copy 
of this remand are to be made available 
to the examiner, and the examiner is 
asked to review the claims folder before 
undertaking the examination and to 
indicate in the examination report that 
such review has been done.  In 
particular, the examiner is asked to 
review medical evidence relating to the 
veteran's initial (pre-service) gunshot 
wound, her service medical records for 
her first period of service, any 
treatment records between her periods of 
active service, and post-service 
treatment records.

Based on historical review of the medical 
evidence, the examiner is asked to 
describe muscle and nerve impairment 
attributable to the gunshot wound before 
the veteran's first period of service, 
whether any discernible increase in 
disability occurred during the period of 
service from September 1991 to October 
1992, and whether any increase in 
disability occurred from October 1992 to 
May 1994.  

In examining for the current level of 
disability, please state, if possible, 
what additional nerve or muscle group 
disability is attributable to aggravation 
by the in-service lifting injury shown in 
October 1994.  Any tests necessary to 
evaluate muscle or nerve impairment 
should be accomplished, and the test 
results should be reviewed prior to 
completion of the examination report.

5.  Review the examination report(s) and 
claims file.  Be sure that all 
development and notification action 
required has been undertaken and that the 
examination report(s) is full and 
complete.  Return the report for 
clarification or completion if it is 
unresponsive or incomplete.

6.  Readjudicate the appellant's claim.  
If the benefit sought remains denied, 
provide her and her representative a 
supplemental statement of the case, and 
permit an appropriate period for 
response.

Thereafter, this case is to be returned to the Board, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

